Title: From Thomas Jefferson to Thomas Appleton, 8 October 1823
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Monticello
Oct. 8. 23.
In my letter of July 10. I informed you that the Capitels you had forwarded were then on their way to Richmond. they came to hand here in August and are now put up. they are well approved on the whole, and particularly as to the quality of the marble. but I am instructed to mention some particulars not fully executed.1. in the Corinthian capitels there is a want of the Cavetto and listel of the Astragal which intervenes between that and the naked of the shaft and which should have been subjoined to the block of the capitel2. in the Ionic capitels from Palladio, the Astragal is plain, instead of being carved, as in Palladio B.1.pl.22.Q. so also in those from the temple of Fortuna virilis, the same members are plain instead of being carved, as in Pallad. B.4.pl.37.The Visitors of the University had their meeting the day before yesterday, and I am now authorised to apply to you for the capitels of the columns of our Rotunda, agreeable to the following specifications.Ten Corinthian capitels of marble for columns whose diminished diameters are 2 feet 8 4/10 inches English measure.Two Corinthian semi-capitels for Pilasters, or  halves of square columns of the same diminished diameter cut diagonally thus [GRAPHIC IN MANUSCRIPT] so as to present a front and flank each at the corners of the building. all to be copied exactly from those of the Pantheon, as represented by Palladio. B.4.chap.20.pl.60. Leone’s edition.Our columns being of brick, in which no moulding can be worked it is necessary to subjoin to the capitel the Astragal of the column making it a part of the same block. and the term Astragal is meant to include (besides it’s halfround member or Torus) the cavetto & listel below it, which meets the naked of the diminished shaft and which will be seen in the same plate of Palladio subjoined to the Part B. of the capitel.We have agreed with Giacomo Raggi for 10. bases and 2 diagonal pilaster bases for the same columns. according to the agreement inclosed. as he is not in circumstances sufficient to answer any failure of contract, we have of necessity been obliged to ask your superintendance of his performance; and he places himself under your attentions as much as he would be under ours were we present. should you percieve any manifest intention on his part to abandon the performance, or any certain incompetence to the fulfilment, we will pray you to declare the contract dissolved and to warn him to proceed no further. but if he goes on diligently and hopefully we wish him to  recieve all reasonable indulgence.   50.D. have been advanced here to him on account. should he fail in his contract, I will ask the favor of you to inform me without delay at what price we can get such bases furnished to us as our agreemt specifies. this will determine us whether to get them here or there. I will also ask the favor of you immediately on reciept of this to inform me at what price we can be furnished there with squares of marble to pave the floor of the portico of the Rotunda, polished and accurately squared ready to be laid down, the squares to be 1. foot square. we shall also have occasion in the interior for 40. Composite capitels of wood, for columns whose diminished diameters are 15. 11/16 Inches English, to be copied from Palladio B.1.c.18.pl.30. what Etc I will thank you also for the best engraving of the Pantheon on a single sheet to be had with you.This goes by Raggi and we this day desire Colo Bernard Peyton our Richmond Correspondent to remit 4000.D. to you through mr Williams of London, which is to include the payments to Raggi. the balance for the capitels  according to the prices stated in your letter of July 7. 1821. shall be paid on delivery of them at Leghorn. accept the assurance of my great esteem and respect.Th: Jefferson
   ‘What would they cost with you’?—these words were omitted in the original but inserted in the duplicate.
